REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Wildes (United States Patent Application Publication No. 20180341932) discloses an invention for setting up a recurring payment comprises, at a cardholder's mobile device, receiving from a merchant server a first message comprising an offer requiring a recurring payment. Upon reception of a cardholder's input accepting the offer, an application server in communication with a database storing payment credentials for payment cards from an issuer bank associated with the cardholder is requested to generate a virtual card number, VCN, associated with one of the payment cards and to transmit to the issuer bank VCN data associated with the VCN and indicating the acceptance of the offer. The VCN data are sent to the merchant server with a second message indicating the cardholder's acceptance of the offer. The second message is configured to enable the merchant server, upon reception of the second message, to send the VCN data to the issuer bank for validation of the recurring payment. In addition, Berger (United States Patent Application Publication No. 20200005259) discloses an invention for allowing a merchant to provide an override payment option, as an enticement, to pre-pay all or a portion of a series of recurring payments. With respect to recurring payments, the subject invention allows a merchant to alter pricing, if necessary, and/or to charge beyond a fixed term, e.g., to maintain a subscription. The invention includes monitoring payment requests made on a recurring payment basis over a payment network to ensure that any override payment is being properly accounted for along with any adjusted pricing and/or additional payments. In addition, Balaraman (United States Patent Application Publication No. 20190164157) discloses an invention for transaction authorizations using a distributed database. The system may allow registered transaction account holders and merchants to interact and complete transactions according to workflows enforced by smart contracts. The system may include an issuer system that receives a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID. The issuer system may retrieve a merchant public key and a smart contract based on the merchant ID, and a user public key based on the transaction account number. The issuer system may invoke the smart contract by passing the user public key and the transaction ID to the smart contract. The system may propagate transaction data (e.g., the merchant ID, the transaction account number, the payment amount, a transaction status, etc.) to a blockchain network for writing to a blockchain according to the invoked smart contract.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving authorization that a blockchain subscription pay manager application is allowed to access at least one merchant blockchain account of a merchant; rendering on a graphical user interface of the blockchain subscription pay manager application of a computing system, a new subscription payment plan set up tool for facilitating set up of new subscription payment plan by the merchant; receiving via said graphical user interface of the blockchain subscription pay manager application new subscription payment set up instructions entered using said new subscription payment plan set up tool for setting up said new subscription payment plan; the new subscription payment plan being implemented in the form of a subscription blockchain smart contract for automatically making recurring payments from a user subscription wallet associated with the user blockchain account of a user to a merchant subscription wallet associated with the merchant blockchain account; generating a subscription payment plan invoice in said computing system for payment from the user subscription wallet according to said new said subscription plan; the subscription payment plan invoice including details of the new subscription payment plan and a request for the user to set up a payment for the subscription payment plan, the request to set up payment including a request for the user to enter an address for the user subscription wallet; and generating a link or code for a user device to access said subscription payment plan invoice via a graphical user interface of a blockchain subscription pay manager application of the computing system. 
Claims 2-12, 22-26 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 13 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 14 are dependent on claim 13 and are allowable for the same reasons stated above. In addition, claim 15 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 16 are dependent on claim 15 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619